DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 10/3/22 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.
Applicant's election with traverse of the species of chlorophyll, Chlorella, and Arthrospira plantensis in the reply filed on 10/3/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine additional species.  This is not found persuasive because the species would require different keywords to find suitable art. See the restriction requirement filed on 6/13/22 for additional details. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are under examination herein. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The use of the term Tween [0021, 0061] and Span [0061] which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 8, the phrase "preferably (claim 1 line 4, and 5; claim 6 line 2; claim 8 line 2)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 	Claims 2-11 are rejected as being dependent on claim 1 and failing to remedy the indefinite language.
Regarding claims 4 and 5 recite an improper Markush grouping in the phrase “selected from”. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. Examiner recommends amending claims 2 and 5 to read “selected from the group consisting of” rather than “selected from” to obviate this rejection. 	
Claim 8 recites the limitation "the volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim 1 which claim 8 depends from. Further, it is unclear what the desired ratio is (e.g., do the fractions listed refer to the quantity of oil added or to the volume of the biomass, or some other quantity?). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jenkins (US 2014/0171670 A1) in view of Kang (Kang, Chang Duk, and Sang Jun Sim. "Direct extraction of astaxanthin from Haematococcus culture using vegetable oils." Biotechnology letters 30.3 (2008): 441-444). 
Regarding claim 1, Jenkins teaches a method for bio oil recovery from a biomass using a separation aid (abstract). Jenkins teaches that algae can be used for the biomass ([0005]). Jenkins teaches that the method involves separation of an oil layer from the oil depleted layer (fat- and water-soluble compounds) ([0045]). Jenkins teaches that vegetable oil (separation aid) is added to the biomass (claims 6 and 13). Jenkins teaches the separation aid is mixed into the biomass ([0045]). Jenkins teaches that an amphiphilic surfactant can be added to the biomass in a range of 0-40% ([0024]; claim 6). This range overlaps with the instant claimed range of 0.25-10% and this the claimed range is prima facia obvious (see MPEP 2144.05). This amphiphilic surfactant is capable of modulating the polarity of oil as evidenced by instant specification [0020]. 
Jenkins fails to teach a macerating step. 
Kang teaches a green method of extracting astaxanthin from Haematococcus (microalgae) using vegetable oil (abstract). Astaxanthin is fat soluble as evidenced by instant claim 4. Kang teaches mixing the biomass with vegetable oil (p442 left column lines 36-38). Kang teaches that after vigorous stirring (macerating and homogenized) the mixture is allowed to settle (p442 left column lines 39-41). Kang teaches that during the macerating and homogenization step the cells are lysed (p442 right column lines 5-8). Kang teaches that this method recovers a high amount of the fat soluble astaxanthin (p445 “conclusion”). Kang teaches their method is expected to be used as a green solvent in the food industry (p443 “conclusion” section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace the mixing step of Jenkins with the macerating and homogenizing step of Kang. One of ordinary skill in the art would be motivated to do so because Kang teaches that their method results in high recovery of the fat-soluble methods and they anticipate their method will be widely used. There would be a reasonable expectation of success as both Jenkins and Kang are in the same field of endeavor of extracting compounds from algae. 
Regarding claim 2, Jenkins teaches that the separation aid can be used on wet or biomass with moisture removed ([0040]). 
Regarding claim 4, Kang teaches a green method of extracting astaxanthin from Haematococcus using vegetable oil (abstract).
Regarding claim 6, Jenkins teaches centrifugation following extraction (fig 3, [0043]). 

Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable Jenkins (US 2014/0171670 A1) and Kang (Kang, Chang Duk, and Sang Jun Sim. "Direct extraction of astaxanthin from Haematococcus culture using vegetable oils." Biotechnology letters 30.3 (2008): 441-444) as applied to claims 1, 2, 4, and 6 above, and further in view of Kale (US20110263886A1).
Regarding claim 3, Jenkins and Kang fail to teach the use of a microwave for extraction. 
Kale teaches a method of producing biofuels, foods, and neutraceuticals from algae (abstract). Kale teaches using a microwave of 160 W (457 W/L) on 350 mL sample for 10 minutes. These numbers fall within the claimed range and thus is prima facia obvious. 
Regarding claim 5, Jenkins and Kang fail to teach using Chlorella or Spirulina. 
Kale teaches using algae of the genera Chlorella and Spirulina ([0095-96]). 
Regarding claim 7, Jenkins and Kang fail to teach filtration of the extract following centrifugation. 
Kale teaches the steps of extraction, centrifugation, and filtration of the liquid following centrifugation ([0220]).                   
Regarding claim 8, Jenkins teaches that their separation aid can be effective at low volumes ([0047]). Kang teaches a 1:1 ratio of oil to biomass (p442 left column lines 36-38). Kale teaches that the ratio of biomass to solvent can be altered depending on what components are to be extracted ([0109]). Thus, one of ordinary skill in the arts would recognize the ratio as a result dependent variable and be motivated to experiment with different ratios of the oil to biomass.            
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic algae, add filtration, and change the ratio of oil to biomass of Jenkins and Kang with the Chlorella, filtration, and oil ratios of Kale. One of ordinary skill in the art would be motivated to do so because these algae, filtrations, and oil ratios have been successfully used to extract compounds from algae and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. There would be a reasonable expectation of success as Jenkins, Kale, and Kang are in the same field of endeavor of extracting compounds from algae.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2014/0171670 A1), Kang (Kang, Chang Duk, and Sang Jun Sim. "Direct extraction of astaxanthin from Haematococcus culture using vegetable oils." Biotechnology letters 30.3 (2008): 441-444) as applied to claims 1, 2, 4, and 6 above, and further in view of Kadam (Kadam, Shekhar U., Brijesh K. Tiwari, and Colm P. O’Donnell. "Application of novel extraction technologies for bioactives from marine algae." Journal of agricultural and food chemistry 61.20 (2013): 4667-4675).
Regarding claim 9, Jenkins and Kang fail to teach modulation of ultrasound treatment for extraction. 
Kadam teaches a variety of currently used extraction methods for marine algae (abstract). Kadam teaches that ultrasound is simple, cost effective, and can be used for the extraction of heat sensitive components (p4671 left column lines 3-7). Kadam teaches that the optimal conditions can be determined through changes in the temperature, kHz (power) and duration (p4671 left column lines 31-34). In one instance the optimal temperature was 65oC (table 5) which overlaps the claimed range in instant claim 1. As Kadam teaches that ultrasound is effective for heat sensitive components, one of ordinary skill would understand that a compound that is heat sensitive would require a lower operating temperature to successfully extract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the extraction method of Jenkins and Kang with the ultrasound extraction of Kadam. One of ordinary skill in the art would be motivated to do so because this is a simple substitution of known extraction methods with predictable results. There would be a reasonable expectation of success as Jenkins, Kang, and Kadam are in the same field of endeavor of extraction of compounds of algae. 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2014/0171670 A1), Kang (Kang, Chang Duk, and Sang Jun Sim. "Direct extraction of astaxanthin from Haematococcus culture using vegetable oils." Biotechnology letters 30.3 (2008): 441-444) and Kale (US20110263886A1) as applied to claims 1-8 above, and further in view of Kadam (Kadam, Shekhar U., Brijesh K. Tiwari, and Colm P. O’Donnell. "Application of novel extraction technologies for bioactives from marine algae." Journal of agricultural and food chemistry 61.20 (2013): 4667-4675). 
Regarding claim 10, Jenkins and Kang are silent to the use of microwaves for algal extraction.  Kale teaches that the microwave apparatus can be varied to optimize the lipid component yields ([0160]).
Kadam teaches that in studies using microwaves for extraction the pressure, exposure time (exposure number), power, and temperature can be altered and that each one of these parameters significantly affected the compounds extracted (table 4, p4670 right column lines 12-22). 
Regarding claim 11, Jenkins teaches that the separation aid can be used on wet or biomass with moisture removed (different forms of biomass) ([0040]). Jenkins teaches that the oil can be vegetable, mineral or hydrocarbon ([0052]). Jenkins teaches using various nonionic surfactants (amphiphilic additives) including mono, di, or triglycerides ([0053]). Kale teaches that the microwave apparatus can be varied to optimized the lipid component yields ([0160]).
Jenkins and Kang fail to teach modulation of the microwave treatment. 
Kadam teaches that the extraction parameters have a direct impact on the compounds extracted (table 4, p4670 right column lines 12-22, p4671 left column lines 31-34). Kadam teaches that in studies using microwaves for extraction the pressure, exposure time (exposure number), power, and temperature can be altered and that each one of these parameters significantly affected the compounds extracted (table 4, p4670 right column lines 12-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify various parameters of time, power, duration, etc. during extraction. One of ordinary skill in the art would be motivated to do so because Kale and Kadam teach that varying of parameters has an impact on the compounds extracted from algae. There would be a reasonable expectation of success as Jenkins, Kale, Kang, and Kadam are in the same field of endeavor of extraction of compounds of algae.

	
	
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR L KANE/           Examiner, Art Unit 1657    

/ROBERT J YAMASAKI/           Primary Examiner, Art Unit 1657